Citation Nr: 0723063	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to individual unemployability.  

In July 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2006).


FINDING OF FACT

Resolving all doubt in favor of the veteran, his service-
connected disabilities, including chronic obstructive 
pulmonary disease (COPD), currently evaluated as 60 percent 
disabling, post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, peptic ulcer disease, 
currently evaluated as 20 percent disabling, diabetes 
mellitus, currently evaluated as 20 percent disabling, a 
shell fragment wound to the right knee, currently evaluated 
as 20 percent disabling, a shell fragment wound scar of the 
right thigh, currently evaluated as 10 percent disabling, and 
multiple scars related to shell fragment wounds, currently 
evaluated as noncompensably disabling, render him 
unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and March 
2003.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  In any event, as this 
decision is entirely favorable to the veteran with respect to 
the claim for an award of TDIU, it would be adverse to the 
veteran's interest to Remand the claim for further action 
under the VCAA.  No further discussion of the VCAA with 
respect to the claim for TDIU is required.

As the RO will be responsible for addressing any notice 
defect with respect to the effective date element of the 
grant of entitlement to individual unemployability, there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, and particularly in light of 
the favorable decision below, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Claim for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran and his representative contend that service 
connection is warranted for individual unemployability.  
Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2006). 

The veteran's COPD is now rated as 60 percent disabling.  In 
addition, the veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling, peptic ulcer disease is 
currently evaluated as 20 percent disabling, diabetes 
mellitus is currently evaluated as 20 percent disabling, a 
shell fragment wound to the right knee is currently evaluated 
as 20 percent disabling, a shell fragment wound scar of the 
right thigh is currently evaluated as 10 percent disabling, 
and service connection is in effect for multiple 
noncompensable scars related to shell fragment wounds.  The 
veteran's combined rating for all his service-connected 
disabilities is well over 90 percent.  Therefore, the veteran 
is eligible for an individual unemployability rating if he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the appellant 
unemployable.

In this case, there is evidence that the veteran is 
unemployable due to his service-connected disabilities.  
Specifically, the Board notes a November 2004 report of VA 
psychiatric examination, which indicated that the veteran 
lost the ability to work due to his PTSD.  Considering this 
evidence, and all evidence of record, including the veteran's 
other significant service-connected disabilities, and 
resolving all doubt in the veteran's favor, the Board finds 
that he is unemployable due to his service-connected 
disabilities.

The Board notes that the record includes an opinions from a 
VA examiner dated in February 2005, who indicated that, based 
on his examination of the veteran in November 2004, the 
veteran's combined service-connected disabilities did not 
prevent the veteran from gainful employment.  The Board 
notes, however, that this examiner does not discuss the 
veteran's service-connected PTSD, or its impact on the 
veteran's employability.  Furthermore, after this opinion was 
offered, the veteran's evaluation for several of his service-
connected disabilities, including COPD, was increased by a 
March 2005 rating decision.  Thus, while the Board recognizes 
that the February 2005 opinion is unfavorable to the 
veteran's claim for TDIU, this opinion is now of limited 
probative value, since it did not take all of the veteran's 
service-connected disabilities and their severity fully into 
account.  

Therefore, considering the current severity of the veteran's 
service-connected disabilities, and considering that the 
veteran currently has a combined rating of 90 percent, and 
resolving all doubt in the veteran's favor, the Board finds 
that entitlement to individual unemployability is warranted.


ORDER

The appeal for TDIU is granted.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


